Exhibit 10.03

LOGO [g31580img_002.jpg]

FY 2008 Executive Annual Incentive Plan

(Amended and Restated)

 

Job Category:                                            
                                         (“Participant”) Purpose:    Provide
critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.
Effective Date:    May 1, 2007 Bonus Target:    The target incentive bonus for
this executive position is [50%/100%] of the Participant’s annual base salary.
The incentive bonus will be paid on a [semi-annual/annual] basis based on the
Participant’s actual base salary from time of eligibility under the Plan through
the applicable fiscal period. Payments will be subject to applicable payroll
taxes and withholdings. Bonus Payments:    The incentive bonus will be paid on a
[semi-annual/annual] basis. Payment will be made within two and one-half months
of the financial close of the applicable fiscal period. Components:    The
following performance metric(s) will be used to determine the amount of the
incentive bonus: *      

Metric

  

Weighting

                  Achievement Schedule:    The achievement schedule for each
metric and associated bonus associated with the achievement of such metric is
set forth in Schedule 1 attached hereto. Pro-ration:    The calculation of the
incentive bonus will be based on eligible actual base salary earnings for the
applicable fiscal period and, subject to the eligibility requirements below,
will be pro-rated based on the number of days the Participant is employed as a
regular, full-time employee of Serena during the applicable fiscal period.
Eligibility:    The Participant must be a regular, full-time employee of Serena
at the end of the applicable fiscal period and remain actively employed through
the date of the bonus payout in order to be eligible to receive the incentive
bonus. Similarly, the Participant must be a regular, full-time employee of
Serena at the end of the fiscal year and remain actively employed through the
date of the bonus payout in order to be eligible to receive any incentive bonus
measured on an annual basis and/or based on annual over-achievement or other
annual adjustment. A Participant who leaves before the end of the applicable
fiscal period or prior to the payment of the incentive bonus for such fiscal
period will not be eligible to receive the incentive bonus or any pro-ration
thereof. Acquisition:    In the event of an acquisition or purchase of products
or technology, the Administrator may adjust the applicable financial performance
metrics to reflect the potential impact upon Serena’s financial performance.
Plan Provisions:    This Plan replaces and supersedes the prior FY 2008
Executive Annual Incentive Plan and the FY 2007 Executive Annual Incentive Plan,
which are null and void.    Participation in the Plan does not guarantee
participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.    The Plan will be
administered by the Compensation Committee of the Board of Directors (the
“Administrator”). The Administrator will have all powers and discretion
necessary or appropriate to administer and interpret the Plan, except to the
extent that the Board reserves the right to approve matters related to the
compensation of the Chief Executive Officer. The Administrator reserves the
right to alter or cancel all or any portion of the Plan for any reason at any
time, and to exercise its own judgment with regard to company performance in
light of events outside the control of management and/or the Participant.    The
Serena FY 2008 Compensation Plan General Terms and Conditions are incorporated
herein, except to the extent inconsistent with the terms hereof.

--------------------------------------------------------------------------------

*  See Schedule 1 attached hereto



--------------------------------------------------------------------------------

SCHEDULE 1

SERENA SOFTWARE, INC.

FY08 EXECUTIVE ANNUAL INCENTIVE PLAN

Effective May 1, 2007

Target annual cash incentive bonuses are equal to 100% of a participant’s annual
base salary for our President and Chief Executive Officer, Senior Vice
President, Chief Financial Officer and Senior Vice President, Worldwide Field
Operations, and 50% of a participant’s annual base salary for our other
executive officers. The actual bonus amounts are subject to achievement of one
or more of the following performance metrics: (a) with regard to all of our
executive officers, achievement of (i) our annual revenue target for fiscal year
2008, and (ii) our annual EBITA (earnings before interest, taxes and
amortization) target for fiscal year 2008; and (b) with regard to our Senior
Vice President, Research and Development, Senior Vice President, Marketing,
Partners and SaaS Strategy, and Senior Vice President, General Counsel,
achievement of management objectives applicable to the executive officer. With
regard to our President and Chief Executive Officer, Senior Vice President,
Chief Financial Officer and Senior Vice President, Worldwide Field Operations,
60% of the target bonus is based on achieving our annual revenue target and 40%
of the target bonus is based on achieving our annual EBITA target. For our other
executive officers, 30% of the target bonus is based on achieving our annual
revenue target, 20% of the target bonus is based on achieving our annual EBITA
target and 50% of the target bonus is based on achieving management objectives.
Bonus amounts applicable to the achievement of financial-based metrics are
capped at 200% based on achievement of 115% of the applicable metric. Incentive
bonuses will be calculated and paid out on an annual basis for our President and
Chief Executive Officer and Senior Vice President, Chief Financial Officer, and
on a semi-annual basis for our other executive officers. For bonuses paid out on
a semi-annual basis, the first semi-annual payment will be based on one-quarter
of the participant’s annual target bonus and achievement of management
objectives and financial-based metrics for the second quarter of FY 2008, and
capped at 100% of one-quarter of the participant’s annual target bonus.

 

2